              Case 3:16-cr-00440-WHA Document 257 Filed 07/10/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210597)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Michelle.Kane3@usdoj.gov
 8        Katherine.Wawrzyniak@usdoj.gov

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,       )                    Case No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 )
15                                   )
       v.                            )                    JOINT PROPOSED INSTRUCTION RE
16                                   )                    CONTINUING DELIBERATIONS AFTER JUROR
     YEVGENIY ALEXANDROVICH NIKULIN, )                    IS DISCHARGED AND NOT REPLACED
17                                   )
          Defendant.                 )
18                                   )
                                     )
19                                   )

20

21          In response to the Notice to Counsel (ECF 440), the parties have met and conferred and propose
22 that the following instruction be given to the remaining jurors, in the event that it is necessary to

23 discharge a juror.

24 //

25 //

26 //

27 //

28 //

     JOINT PROPOSED JURY INSTRUCTION
     CR 16-00440 WHA                                  1
             Case 3:16-cr-00440-WHA Document 257 Filed 07/10/20 Page 2 of 2




 1   CONTINUING DELIBERATIONS AFTER JUROR IS DISCHARGED AND NOT REPLACED

 2                      (Ninth Circuit Model Jury Instruction No. 7.11, as modified)

 3

 4          One of your fellow jurors has been excused from service and will not participate further in your

 5 deliberations.

 6          You should continue your deliberations with the remaining jurors. Do not consider the opinions

 7 of the excused juror as you continue deliberating. All the previous instructions given to you, including

 8 the unanimity requirement for a verdict, remain in effect.

 9
10

11 DATED: July 10, 2020                                  Respectfully submitted,

12                                                       DAVID L. ANDERSON
                                                         United States Attorney
13
                                                                 /s/
14                                                       MICHELLE J. KANE
                                                         KATHERINE L. WAWRZYNIAK
15                                                       Assistant United States Attorneys
16

17                                                               /s/
                                                         ADAM G. GASNER
18                                                       VALERY NECHAY
                                                         Attorneys for Nikulin
19

20

21

22

23

24

25

26

27

28

     JOINT PROPOSED JURY INSTRUCTION
     CR 16-00440 WHA                                2
